Citation Nr: 1024727	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active duty service from April 1976 to March 1979 
and from January 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Newark Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a September 2008 Travel Board hearing before the 
undersigned Veterans Law Judge.  A hearing transcript is 
associated with the record.  In December 2008, the Board remanded 
the claim for further development.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had Level I 
hearing in both ears.

2.  Throughout the appeal period the Veteran's adjustment 
disorder is manifested by occupational and social impairment with 
disturbances in mood, difficulty in understanding complex 
commands, and difficulty in establishing occupational and social 
relationships.  Occupational and social impairment, with 
deficiencies in most areas; suicidal ideations, impaired impulse 
control, impairment in thought process; near-continuous panic or 
depression affecting the ability to function independently; 
spatial disorientation; unprovoked irritability with periods of 
violence; evidence of obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; and neglect of personal appearance and hygiene 
have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
Diagnostic Code (Code) 6100 (2009).
2.  The criteria for a disability rating of 50 percent, but no 
higher, for adjustment disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code (Code) 9440 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Bilateral Hearing Loss

In a June 2003 decision, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
pursuant to Diagnostic Code 6100.  38 C.F.R. § 4.85, Code 6100.

Diagnostic Code 6100 provides rating formulas based on 
quantitative measures of pure tone audiometry testing and 
controlled speech discrimination.  See id.  The horizontal lines 
in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of 
the percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI represent 
eleven categories of decibel loss based on the pure tone 
audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure tone 
decibel loss.  For example, with the percentage of discrimination 
of 70 and an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure will be 
followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row for the numeric 
designation for the ear having the better hearing and the 
vertical column for the numeric designation level for the ear 
having the poorer hearing.  For example, if the better ear has a 
numeric designation level of "V," and the poorer ear has a 
numeric designation level of "VII," the percentage evaluation is 
30 percent.  38 C.F.R. § 4.85(e), Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," cases where the pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 38 C.F.R. § 4.86.  The record does not contain any 
medical evidence indicating that the Veteran's hearing loss meets 
either of these unusual patterns of hearing impairment.

At the outset the Board notes that a temporary evaluation of 100 
percent was assigned from September 4, 2003 to November 30, 2003 
based on surgical treatment necessitating convalescence and that 
rating period is not before the Board.

In the instant case, the Board finds that the evidence does not 
meet the criteria for a compensable rating for bilateral hearing 
loss.  Treatment records from the East Orange VA Medical Center 
(VAMC) dated from 2002 to 2009 showed treatment for bilateral 
hearing loss.  The Veteran underwent a left ear stepedectomy and 
bilateral myringotomy in September and October 2003.  In February 
2004, the Veteran indicated that he lost his job in 2001 due to 
his hearing problems and that he had not worked since then.  In 
April 2004, he reported that he lost his job in 2001 due to 
stolen identity.  In February 2005, he underwent bilateral 
myringotomy and subsequently reported improvement in hearing.  In 
September 2005, it was noted that there was drainage in the right 
ear and that the right ear tube would be replaced.  In May 2006, 
the left ear tube was removed due to clogging.   

On April 2003 VA audiological evaluation, puretone air conduction 
thresholds were 55, 45, 55, and 55 in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The average 
puretone threshold was 50.  The speech recognition score was 98 
percent in the right ear.  In the left ear, puretone air 
conduction thresholds were 50, 50, 45, and 60 at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average puretone 
threshold was 50 and the speech recognition score was 96 percent.  
The Veteran reported that he needed to face a person and tilt his 
head to the right in order to hear.  He indicated that his 
hearing loss negatively affected his life as it decreased 
effective communication with others.  

On December 2003 VA audiological evaluation, puretone air 
conduction thresholds were 20, 15, 15, and 15 in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average puretone threshold was 16.  The speech recognition score 
was 98 percent in the right ear.  In the left ear, puretone air 
conduction thresholds were 15, 15, 20, and 15 at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average puretone 
threshold was 16 and the speech recognition score was 98 percent.  

On March 2005 VA audiological evaluation, it was noted that the 
claims file was reviewed.  Puretone air conduction thresholds 
were 15, 15, 20, and 15 in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The average puretone threshold 
was 16.  The speech recognition score was 98 percent in the right 
ear.  In the left ear, puretone air conduction thresholds were 
15, 20, 20, and 15 at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 18 and the 
speech recognition score was 96 percent.  The Veteran reported 
that he occasionally had difficulty with hearing.  

The Board notes that on March 2005 psychiatric evaluation, the 
Veteran reported that he was unable to get along with his 
supervisors while working for FedEx.  He also indicated that he 
was in an accident in 2001 and lost his job.  The nature of the 
accident was unclear.  

On June 2005 VA audiological evaluation, the average puretone 
threshold was 16 in the right ear and 19 in the left ear.  Speech 
recognition scores were 98 in each ear.  

In a May 2006 audiology note, a VA audiologist noted that the 
Veteran had been followed by the ears, nose, and throat (ENT) 
department as he had a history of bilateral hearing loss, ear 
infections, and bilateral myringotomy tubes.  The audiologist 
opined that the Veteran's hearing loss should not render him 
unemployable.  She further noted that gainful employment of a 
hearing impaired person may be possible with state of the art 
amplification, assistive technology, vocational rehabilitation, 
or medical intervention.  

On October 2007 VA audiological evaluation, puretone air 
conduction thresholds were 35, 25, 30, and 35 in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The average 
puretone threshold was 31.25.  The speech recognition score was 
96 percent in the right ear.  In the left ear, puretone air 
conduction thresholds were 45, 45, 40 and 40 at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average puretone 
threshold was 42.5 and the speech recognition score was 96 
percent.  The examiner found that the Veteran was employable.  
The examiner reported that the Veteran was properly managed with 
hearing aids, thus his hearing impairment and tinnitus will not 
negatively impact his physical and sedentary employment.  

At his September 2008 Travel Board hearing, the Veteran testified 
that he lost his job with FedEx after he snapped at his 
supervisor because he could not hear him.  He indicated that his 
hearing became worse since he was last examined. 

On February 2009 VA audiological evaluation, it was noted that 
the claims file was reviewed.  Puretone air conduction thresholds 
were 35, 35, 25, and 25 in the right ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The average puretone threshold 
was 30.  The speech recognition score was 96 percent in the right 
ear.  In the left ear, puretone air conduction thresholds were 
40, 25, 20 and 20 at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 26.25 and the 
speech recognition score was 98 percent.  The examiner noted that 
there were significant occupational effects due to difficulty 
following instructions and hearing difficulty.  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence clearly 
establishes a zero percent initial rating for bilateral hearing 
loss.  On the April 2003 VA audiological evaluation, the average 
puretone thresholds were 50, bilaterally, with a speech 
recognition score of 98 percent in the right ear and 96 percent 
in the left ear.  The Board notes that on review of the record 
the average puretone threshold were never lower than 50, in fact, 
the puretone thresholds appeared to have improved after the April 
2003 examination.  Likewise speech recognition scores were never 
less than 96 percent in either ear.  Therefore, for both ears, 
the Veteran receives a numeric designation of "I."  The 
designation of "I" for both ears results in a noncompensable 
rating.  38 C.F.R. § 4.85, Tables VI, VII.  Accordingly, the 
Veteran's claim for an initial compensable evaluation must be 
denied.  38 C.F.R. §§ 4.3, 4.7, 4.85, Code 6100.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119.

B.  Adjustment Disorder

In a January 2006 rating decision, the RO granted service 
connection for an adjustment disorder, including as secondary to 
service-connected tinnitus and assigned a 10 percent rating 
pursuant to Code 9440.  38 C.F.R. § 4.130, Code 9440 (2009).  A 
December 2006 rating decision increased the assigned rating to 30 
percent disabling.

Under Code 9440, a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130.

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores ranging between 41 
and 50 reflect a serious level of impairment (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co- workers).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 
(2009).  Accordingly, a certain GAF score does not automatically 
equate to any particular percentage in the Rating Schedule.  
Rather, it is but one factor to be considered in conjunction with 
all the other evidence of record.

The Board finds that the Veteran meets the criteria for a 50 
percent disability rating, but no higher, under Code 9440.  
Treatment records from the East Orange VA Medical Center (VAMC) 
dated from 2002 to 2009 showed treatment for depression.  On 
April 2004 initial psychiatric assessment, it was noted that the 
Veteran had good eye contact.  He had spontaneous and coherent 
speech.  He had euthymic mood and appropriate affect.  There was 
no gross thought disorder or symptoms of psychosis.  There were 
no suicidal or homicidal ideations or intent.  He had good 
insight and judgment with a good past and recent memory.  The 
record noted that he was divorced and did not have contact with 
his children.  His second wife passed away.  It was noted that 
his ex-wife was afraid of him due to his alcohol problem.  He 
lived with his parents.  He was arrested several times for drunk 
and disorderly conduct.  He was diagnosed with post traumatic 
stress disorder (PTSD) and was assigned a Global Assessment of 
Functioning (GAF) score of 51.  An April 2009 treatment record 
noted that the Veteran had been pulled over 39 times by the 
police and sometimes had his license suspended.  A September 2009 
record noted that he helped other Veterans while they received 
treatment in a VA facility.  He was paid $8.00 an hour and worked 
5 days a week.  

The Board recognizes that on March 2005 VA psychiatric 
evaluation, the examiner noted that the claims file was reviewed.  
The Veteran reported the he was depressed due to his tinnitus and 
that he was unable to work.  He reported that he had decreased 
energy, concentration, sleep disturbances, and a low mood.  The 
examiner noted that the symptoms appeared to be mild-to-moderate.  
The Veteran reported that he worked for FedEx and was unable to 
get along with his supervisors.  He indicated that he was in an 
accident in 2001 and lost his job.  He reported that he was never 
married.  He had two children in which he stated he had a good 
relationship with them.  It was noted that he was casually 
dressed and was cooperative.  His mood was neutral, affect was 
blunted, and speech was normal.  There were no appreciable 
problems.  His though process and content were normal.  There 
were no suicidal or homicidal ideations.  He was oriented to 
person, place, and time.  His insight and judgment were fair.  
His impulse control was fair.  He spent his time doing odd jobs.  
He had a lady friend and socialized with his mother and siblings.  
He was able to perform his activities of daily living.  He had 
symptoms of depression secondary to tinnitus.  He was diagnosed 
with adjustment disorder with depressed mood secondary to 
tinnitus.  His GAF score was 60 with mild-to-moderate symptoms.  

On October 2007 psychiatric evaluation, the examiner noted that 
the claims file was reviewed.  The Veteran reported depression 
due to his tinnitus.  He indicated that he had decreased energy 
and concentration, sleep problems, and low mood.  He reported 
that he stopped working in 2001 as a truck driver, because he 
could not get physically qualified for a license.  His parents 
supported him.  He lived with his mother.  He was dressed 
casually and was somewhat disheveled.  He was cooperative and 
maintained reasonable eye contact. His mood was neutral, affect 
was appropriate, and speech was normal.  There were no perceptual 
problems.  His thought process and content were normal.  There 
were no suicidal or homicidal ideations.  He was oriented to 
person, place, and time.  His insight and judgment were fair.  
His impulse control was fair.  He indicated that he recently got 
back his driver's license.  He made some money doing odd jobs, 
including delivering food from the grocery store to some senior 
citizens.  He socialized with a lady friend.  He was able to take 
care of his activities of daily living.  He was diagnosed with an 
adjustment disorder with depressed mood that was secondary to 
tinnitus.  His GAF score was 55.  His symptoms were described as 
moderate.  

At his September 2008 Travel Board hearing, the Veteran indicated 
that he left his last job in 2001 due to a verbal confrontation 
with his supervisor.  He reported that he had anger problems and 
panic attacks.  He stated that he had difficulty understanding 
complex commands and was forgetful. 

On August 2009 VA psychiatric evaluation, the examiner noted that 
the claims file was reviewed.  The Veteran reported that he had 
been a truck driver for FedEx; however, due to his impaired 
hearing and tinnitus, he was unable to qualify for a physical and 
as a consequence had not worked since 2001.  He indicated that he 
was unable to work due to the ringing in his ears and impaired 
hearing.  On mental status examination, he was alert and 
cooperative.  He was dressed and groomed appropriately.  His mood 
was neutral and affect was appropriate.  His speech was normal 
and there was no evidence of perceptual impairment or thought 
disorder.  His thought content was appropriate and he denied any 
suicidal or homicidal ideations.  He was oriented to time, place, 
and person.  His memory and concentration were intact.  Abstract 
reasoning, judgment, impulse control, and insight were all 
intact.  The examiner noted that he believed that the Veteran 
tended to isolate and avoid continuity in relationships because 
of his impaired hearing.  The Veteran tended to isolate himself 
due to the ringing in his ears that caused distractibility.  He 
reported that he was arrested in 2001 for driving while 
intoxicated, but was not convicted.  There was no record.  He 
maintained full independence with regard to all activities of 
daily living.  He exhibited significant depressed mood, which 
appeared to be a direct consequence of his impaired hearing and 
tinnitus.  His depressed mood was a result of his difficulty 
following conversations.  He was assigned a GAF score of 50.  

The examiner noted that the Veteran was not working and had not 
worked since 2001, when he was unable to physically qualify to 
maintain his status as a driver.  He found that the Veteran's 
psychiatric symptoms would not prevent employment; however, his 
inability to work and ongoing physical symptoms exacerbated his 
depression.  The examiner reported that the Veteran exhibited 
occupational and social impairment with reduced reliability and 
productivity as a direct consequence of his depressed mood, which 
led to social avoidance and isolation as a direct consequence of 
his impaired hearing and inability to follow directions.  

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability as 
reflected by the subjective reports of experiencing anger, panic 
attacks, difficulty in understanding complex commands, decreased 
energy and concentration, sleep problems, low mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, the Board finds that such symptoms more 
nearly approximate occupational and social impairment with 
reduced reliability and productivity.  Also, on August 2009 
evaluation VA examination, the examiner objectively found that 
the Veteran endorsed symptoms related to avoidance and isolation, 
as well as occupational and social impairment with reduced 
reliability and productivity as a direct consequence of his 
depressed mood.  For these reasons, the Board finds that the 
criteria for a 50 percent rating, but no higher, for service-
connected PTSD are met.  38 C.F.R. § 4.130, Code 9440.


Although GAF scores ranged from 50 to 60, which reflected 
moderate to serious symptoms, at times the Veteran's symptoms had 
also been described as mild.  The Board notes that GAF scores are 
only one indication of the severity of a given service-connected 
mental disorder.  38 C.F.R. § 4.130; see also Carpenter, supra.  
At no time had his symptoms been described as major impairment in 
several areas such as work or school, family relations, judgment 
thinking, or mood.  Therefore, in this case, the overall evidence 
of record on does not reflect that the Veteran's symptomatology 
is so severe as to merit a 70 percent evaluation.  

As noted above, a rating of 70 percent requires occupational and 
social impairment with deficiencies in most areas.  Here, there 
is no evidence that the Veteran's thought process is impaired.  
Also he has not suffered from suicidal ideations, obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); or spatial disorientation, all of which are among the 
70 percent criteria.  While the evidence described his appearance 
as disheveled, the criteria for a 70 percent rating has not been 
met.  Moreover, the rating criteria for a 70 percent evaluation 
require that a claimant be unable to establish or maintain social 
relationships.  While the Veteran's difficulty with this process 
is noted, his social impairment more closely contemplates the 
currently assigned evaluation. 38 C.F.R. § 4.7 (2009).  He has 
reported that he had a lady friend, had a good relationship with 
his children, and socialized with his mother and siblings.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart, supra; 
Fenderson, supra.

II. Other Considerations

The Veteran claims that he has not worked since he lost his job 
in 2001 as a truck driver with FedEx in 2001 due to his service 
connected disabilities.  However, the record shows that he has, 
in fact, worked since 2001 as a driver who delivered goods to 
senior citizens and as a participant in the CWS program where he 
helped out Veterans.  The Board notes that the circumstances 
surrounding why the Veteran left his job in 2001 have also been 
unclear.  A review of the record shows that the Veteran indicated 
that he was involved in an accident in 2001, did not get along 
with his supervisors, had stolen identity, and had his license 
suspended multiple times after being repeatedly pulled over by 
police.  Regardless, in May 2006 and October 2007, two separate 
VA audiologists found that the Veteran's hearing loss should not 
render him unemployable or that his hearing impairment and 
tinnitus will not negatively impact his physical and sedentary 
employment.  Although the VA audiologist indicated in February 
2009 that there were significant occupational effects due to 
difficulty following instructions and hearing difficulty, the 
audiologist did not render the Veteran as unemployable.  Also, in 
August 2009, a VA examiner found that the Veteran's psychiatric 
symptoms would not prevent employment.  

The Board notes that as the Veteran has indicated that he was 
unemployable by way of his hearing impairment, tinnitus, or 
psychiatric disorder, this gave rise to a claim for total 
disability based upon individual unemployability (TDIU).  The RO 
denied the Veteran's claim in May 2004 and October 2007 rating 
decisions.  The Veteran did not appeal either denial, nor has he 
submitted any additional statements or evidence regarding any 
change in his employment capacity.  Thus, the issue of TDIU is 
not for present consideration.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected hearing loss and 
adjustment disorder claims should be referred for assignment of 
an extraschedular rating.  The Board has already addressed how 
the disorders affected the Veteran's employment status.  
Additionally, there is also no indication that these disorders 
have necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In the absence of an unusual disability 
picture such as one involving marked interference with employment 
or frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  


The Board has also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), in which the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on objective 
test results to determine whether referral for an extraschedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report. Id. at 455.  In the present case, 
multiple VA examination reports addressed the occupational 
effects of the Veteran's hearing loss.  The reports also noted 
that the Veteran indicated that his hearing loss negatively 
affected his life as it decreased effective communication with 
others and that he had difficulty following instructions.  While 
the Board has considered this evidence in light of Martinak and 
the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not 
find that the Veteran has described functional effects that are 
"exceptional" or not otherwise contemplated by the currently 
assigned noncompensable rating.  Rather, his description of 
difficulties with hearing is consistent with the degree of 
disability addressed by his evaluation.
 
The rating criteria are therefore adequate to evaluate the 
Veteran's hearing loss and adjustment disorders and referral for 
consideration of an extra-schedular rating is not warranted.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in March 2003, prior to the date of the 
issuance of the appealed June 2003 rating decision for bilateral 
hearing loss.  Likewise, adequate notice was provided in March 
2005, prior to the appealed January 2006 rating decision for an 
adjustment disorder.  Since the issues in this case (entitlement 
to assignment of a higher initial rating) are a downstream issue 
from that of service connection, another notice is not required. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has 
also determined that the statutory scheme does not require 
another notice letter in a case such as this - where the Veteran 
was furnished proper notice with regard to the claim of service 
connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, the Board finds that the RO fulfilled 
its duty to notify.

The Board further notes that a May 2008 letter informed the 
Veteran about how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted. Id.  While this letter was furnished 
after the issuance of the appealed rating decision, the appeal 
was subsequently readjudicated in a Supplemental Statement of the 
Case issued in August 2008 and November 2009.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA is responsible for completing any actions necessary to comply 
with previous remands by the Court or the Board.  The Court has 
held that a claimant has a right to full compliance with prior 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The Board in December 2008 remanded the claim to any 
outstanding treatment records and to provide the Veteran with 
appropriate VA examinations.  These records have been associated 
with the claims file, the Veteran was examined, and the RO has 
readjudicated the claim after receipt of these records.  The 
Board finds that the remand directives from the December 2008 
remand have been completed.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the Veteran's hearing loss and adjustment 
disorders.  Additionally, the Veteran was afforded multiple VA 
examinations.  These VA examinations were fully adequate for the 
purposes of adjudication as they were conducted by qualified 
healthcare providers based upon review of the records, interviews 
with the Veteran, and clinical findings.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied

An increased disability rating of 50 percent for adjustment 
disorder is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


